COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                         §
    IN THE INTEREST OF                                                      No. 08-18-00155-CV
                                                         §
    A.F.J. AND A.K.R.,                                                            Appeal from
                                                         §
    CHILDREN.                                                                109th District Court
                                                         §
                                                                         of Andrews County, Texas
                                                         §
                                                                                 (TC # 20783)
                                                         §

                                                  OPINION

         This appeal is from a judgment terminating the parental rights of Appellant, S.R., to her

children, A.F.J. and A.K.R. We affirm.

                                           FACTUAL SUMMARY

         In August 2017, S.R. (Mother) and her children, fourteen-year-old A.F.J. and seven-year-

old A.K.R., were living with the children’s maternal grandmother, P.M. (Grandmother) in

Andrews, Texas.1 The family had been participating in Family Based Safety Services since

March 2017 because Alex had been sexually assaulted by a family member. Alice had also

attempted suicide after learning that Alex had been sexually assaulted. As a result, Alice had

been seeing a therapist. Mother was on felony probation for a drug offense and she tested


1
  To protect the identity of the children, the opinion will refer to Appellant S.R. as Mother, to P.M. as Grandmother,
to A.F.J. by the fictitious name “Alice”, to A.K.R. by the fictitious name “Alex”, and to J.B. by the fictitious name
“Jane”. See TEX.R.APP.P. 9.8.
positive on August 10, 2017 for methamphetamine. She also tested positive for amphetamines,

marihuana, and methamphetamine on August 15, 2017.

        On August 17, 2017, Amy Quinn, a CPS investigator, conducted a home visit to

investigate a report stating that Mother was using methamphetamine and the home was infested

with roaches. When Quinn got out of her vehicle at the curb, she immediately smelled urine,

feces, and “filth” emanating from the residence. Once inside the residence, Quinn saw roaches

crawling on the floor and the doorframes. Roaches were also present in the food supply,

including inside of the refrigerator. Both children reported to Quinn that insects frequently

crawled on them, and Alex had insect bites on his ankles. Alex was worried about the insect

bites and the bugs that were in his food. Seven dogs were living inside of the home and Quinn

saw dog urine and feces on the floor. She described the smell of dog urine and feces as

“overwhelming”. Mother admitted to Quinn that she and Grandmother had used marihuana in

the home. Neither Mother nor Grandmother would take responsibility for the condition of the

home. Quinn testified that no one in the home was providing “a level of parenting to the

children.”

        The following day, the Department filed a petition to terminate the parental rights of

Mother and the biological fathers of the children, and it sought to be appointed the temporary

managing conservator of the children. The trial court entered an emergency order removing the

children from Mother’s care and appointing the Department as the temporary managing

conservator. The children were placed in foster care.

        The trial court conducted the bench trial on August 16, 2018, one year after the children

were removed from Mother’s care. Mother is currently on felony probation for a drug offense.2


2
  Amy Quinn’s affidavit attached to the termination petition reflects that Mother was convicted of manufacturing
and delivering a controlled substance. Mother testified that her conviction was for “200 grams of meth” and she was

                                                       -2-
She is behind on the payments for her fine, and she was arrested for misdemeanor theft3 and

driving while license invalid4 in December of 2017, but a motion to revoke her probation has not

been filed.

          Mother testified that she works full-time in a restaurant and makes $12 an hour. Mother

had worked fifty-eight hours the previous week. Mother does not have a vehicle because she

sold it after her last arrest, and she walks everywhere or gets a ride.                     She moved out of

Grandmother’s home and had been renting a two-bedroom house in Andrews since October

2017. Mother lives by herself and has three dogs. Tori Urbina, a conservatorship caseworker for

the Department, visited the home shortly before trial. Urbina described the home as having a

clean appearance, but she smelled a strong odor of urine. Urbina did not believe the two-

bedroom home was large enough for Mother and the children. It is undisputed that Mother has

satisfied her service plan requirements with the exception of anger management counseling.

When asked why she had not completed anger management, Mother explained that her last

appointment was in May 2018 but the provider had left Andrews. Mother admitted that she had

not asked her CPS caseworker to give her the name of an alternate provider. Ladonne Knighten,

a volunteer supervisor with CASA, testified that both Alice and Alex have increased emotional

and therapeutic needs. Alex has been diagnosed with Reactive Attachment Disorder. Knighten

explained that a child with that disorder has difficulty in making appropriate connections with

others and has more extreme needs with regard to learning to interact socially with both peers

and adults. To successfully parent a child with Reactive Attachment Disorder, the parent would



placed on probation in December 2016.
3
  See TEX.PENAL CODE ANN. § 31.03(a), (e). Mother testified that she stole a drone and some movies, but she did
not state the value of the property.
4
    See TEX.TRANSP.CODE ANN. § 521.457 (defining the offense of driving while license invalid).

                                                       -3-
first need to be knowledgeable regarding the disorder and be prepared to consistently meet the

child’s needs. Additionally, Alex requires constant supervision, guidance, and structure, and a

parent must establish and stick to routines.

          Alice has exhibited what Knighten characterized as extreme behaviors, including seeking

out love and attention in inappropriate ways. One particular concern is that Alice sneaks out of

the home at night.5 She also has issues with anger management and aggression and has been

involved in physical altercations with other children. Knighten testified that Alice’s anger and

aggression exceeded that of an average fourteen-year-old. According to Knighten, Alice is

learning boundaries and, like her brother, requires constant supervision, guidance, and direction.

Further, both children require a structured home environment with routines. Another CASA

volunteer, Angela Smith, ranked the children’s issues as being at a moderate to severe level, and

testified that it is extremely important that the children receive the proper treatment at their

current ages because any delay in treatment would make it much more difficult for them to lead

productive lives as adults.

          While Mother has made significant progress in some areas of her life, there is evidence

she did not have an understanding of the children’s specific emotional and therapeutic needs.

Mother testified that Alex had ADHD and “one other issue” which was being addressed by a

therapist and medication. Mother understood that the sexual abuse had “messed his mind up

pretty bad” but she did not know what medications Alex was taking or demonstrate any

awareness of his specific diagnosis and how it impacted his needs. With regard to Alice, Mother

denied any knowledge of her sexual behavior and claimed Alice had snuck out of the foster

mother’s home only once when she was first placed in the home. Mother was aware that the

Department had recommended that Mother place alarms on the doors and windows of her home
5
    The foster mother has taken precautions to limit Alice’s access to doors and windows at night.

                                                         -4-
to prevent Alice from sneaking out of the house at night, but she had not complied with this

recommendation. Mother claimed that she spoke with the children’s foster mother every day,

and the children were happy and had no problems other than they wanted to come home. Mother

admitted that she knew Alice had been involved in three physical altercations, but her behavior

was otherwise fine.

       Mother’s inability to grasp the significance of the children’s issues and needs is

demonstrated by her decision to begin a romantic relationship with a registered sex offender, J.B.

(“Jane”), during the pendency of this case. Mother admitted that the child Jane had sexually

assaulted was one of Alice’s friends. Mother claimed that she ended the relationship with Jane

after the last court date because her children were more important, but Angela Smith testified

that Mother had continued her relationship with Jane.

       The trial court found that the Department had proven by clear and convincing evidence

that Mother had: (1) knowingly placed or knowingly allowed the children to remain in conditions

or surroundings which endanger the physical or emotional well-being of the children, pursuant to

§ 161.00l(b)(l)(D), Texas Family Code; (2) engaged in conduct or knowingly placed the children

with persons who engaged in conduct which endangers the physical or emotional well-being of

the child, pursuant to § 161.00l(b)(l)(E), Texas Family Code; and (3) failed to comply with the

provisions of a court order that specifically established the actions necessary for Mother to obtain

the return of the child who has been in the permanent or temporary managing conservatorship of

the Department of Family and Protective Services for not less than nine months as a result of the

children’s removal from the parent under Chapter 262 for the abuse or neglect of the child,

pursuant to § 161.001(b)(l)(O), Texas Family Code.          The court also found by clear and

convincing evidence that termination of Mother’s parental rights was in the children’s best



                                               -5-
interest, and it appointed the Department as the permanent managing conservator of the children.

             TERMINATION GROUNDS AND BEST INTEREST
    UNDER SECTION 161.001 Mother raises four issues challenging the legal and factual

 sufficiency of the evidence supporting the trial court’s findings. In Issues One through Three,

   Mother argues that the evidence is legally and factually insufficient to support the predicate

 termination grounds found by the trial court under Section 161.001(b)(1)(D), (E), and (O). In

 Issue Four, she challenges the legal and factual sufficiency of the evidence supporting the best

                       interest finding made under Section 161.001(b)(2).

       Parental rights may be involuntarily terminated through proceedings brought under

Section 161.001 of the Texas Family Code. See TEX.FAM.CODE ANN. § 161.001. Under this

provision, the petitioner must (1) establish one or more of the statutory acts or omissions

enumerated as grounds for termination, and (2) prove that termination is in the best interest of

the children. See id. Both elements must be established, and termination may not be based

solely on the best interest of the child as determined by the trier of fact. Texas Department of

Human Services v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In the Interest of A.B.B., 482 S.W.3d
135, 138 (Tex.App.--El Paso 2015, pet. dism’d w.o.j.). Only one predicate finding under Section

161.001(b)(1) is necessary to support a judgment of termination when there is also a finding that

termination is in the child’s best interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). We will

affirm the termination order if the evidence is both legally and factually sufficient to support any

alleged statutory ground the trial court relied upon in terminating the parental rights as well as

the finding of best interest. J.S. v. Texas Department of Family and Protective Services, 511
S.W.3d 145, 159 (Tex.App.--El Paso 2014, no pet.).

                                       Standards of Review




                                               -6-
       When reviewing the legal sufficiency of the evidence in a termination case, we consider

all of the evidence in the light most favorable to the trial court’s finding, “to determine whether a

reasonable trier of fact could have formed a firm belief or conviction that its finding was true.”

In the Interest of J.P.B., 180 S.W.3d 570, 573 (Tex. 2005), quoting In re J.F.C., 96 S.W.3d 256,

266 (Tex. 2002); see In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). We give deference to the

fact finder’s conclusions, indulge every reasonable inference from the evidence in favor of that

finding, and presume the fact finder resolved any disputed facts in favor of its findings, so long

as a reasonable fact finder could do so. In the Interest of J.P.B., 180 S.W.3d at 573. We

disregard any evidence that a reasonable fact finder could have disbelieved, or found to have

been incredible, but we do not disregard undisputed facts. In re J.P.B., 180 S.W.3d at 573; In re

J.F.C., 96 S.W.3d at 266.

       In a factual sufficiency review, the inquiry is whether the evidence is such that a fact

finder could reasonably form a firm belief or conviction about the challenge findings. See In re

J.F.C., 96 S.W.3d at 266. We must give due consideration to evidence that the fact finder could

reasonably have found to be clear and convincing. In re J.F.C., 96 S.W.3d at 266. A court of

appeals should consider whether disputed evidence is such that a reasonable fact finder could not

have resolved that disputed evidence in favor of its finding. Id. If the disputed evidence that a

reasonable fact finder could not have credited in favor of the finding is so significant that a fact

finder could not reasonably have formed a firm belief or conviction, then the evidence is

factually insufficient. Id.

                         Section 161.001(b)(1)(E) -- Endangering Conduct

       We begin by addressing Issue Two which raises a challenge to the legal and factual

sufficiency of the evidence supporting the termination of Mother’s parental rights under Section



                                                -7-
161.001(b)(1)(E). The trial court found by clear and convincing evidence that Mother engaged

in conduct, or knowingly placed the children with persons who engaged in conduct, that

endangered the physical or emotional well-being of the children.

       The term “conduct,” as used in Section 161.001(b)(1)(E), includes both the parent’s

actions and failures to act. In re M.J.M.L., 31 S.W.3d 347, 351 (Tex.App.--San Antonio 2000,

pet. denied). Conduct that subjects a child to a life of uncertainty and instability endangers the

physical and emotional well-being of a child. See A.S. v. Texas Department of Family and

Protective Services, 394 S.W.3d 703, 712 (Tex.App.--El Paso 2012, no pet.); In re M.R.J.M., 280
S.W.3d 494, 503 (Tex.App.--Fort Worth 2009, no pet.).

       Under Section 161.001(b)(1)(E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s physical and emotional well-being was the direct result of the

parent’s conduct, including acts, omissions, or failures to act. See In re J.T.G., 121 S.W.3d 117,

125 (Tex.App.--Fort Worth 2003, no pet.). Termination under this subsection must be based on

more than a single act or omission; the statute requires a voluntary, deliberate, and conscious

course of conduct by the parent. Id. When determining whether a parent has engaged in an

endangering course of conduct, a fact finder may consider the parent’s actions and inactions that

occurred both before and after the child was born. See In re J.O.A., 283 S.W.3d 336, 345 (Tex.

2009); In re B.C.S., 479 S.W.3d 918, 926 (Tex.App.--El Paso 2015, no pet.); In re S.M., 389
S.W.3d 483, 491-92 (Tex.App.--El Paso 2012, no pet.). The conduct need not occur in the

child’s presence, and it may occur both before and after the child has been removed by the

Department. Walker v. Texas Department of Family & Protective Services, 312 S.W.3d 608, 617

(Tex.App.--Houston [1st Dist.] 2009, pet. denied). Scienter is not required for an appellant’s

own acts under Section 161.001(b)(1)(E), although it is required when a parent places her child



                                              -8-
with others who engage in endangering acts. In re U.P., 105 S.W.3d 222, 236 (Tex.App.--

Houston [14th Dist.] 2003, pet. denied).

       Evidence of illegal drug use by a parent and its effect on a parent’s life and his ability to

parent may establish an endangering course of conduct under Section 161.001(b)(1)(E). See In

re J.O.A., 283 S.W.3d at 346; In the Interest of K-A.B.M., 551 S.W.3d 275, 287 (Tex.App.--El

Paso 2018, no pet.); Walker, 312 S.W.3d at 617. Further, evidence that the parent continued to

use illegal drugs even though the parent knew her parental rights were in jeopardy is conduct

showing a voluntary, deliberate, and conscious course of conduct, which by its nature, endangers

a child’s well-being. See In re M.E.-M.N., 342 S.W.3d 254, 263 (Tex.App.--Fort Worth 2011,

pet. denied); Cervantes-Peterson v. Texas Department of Family & Protective Services, 221
S.W.3d 244, 253-54 (Tex.App.--Houston [1st Dist.] 2006, no pet.). The commission of criminal

conduct by a parent may support termination under Section 161.001(b)(1)(E) because it exposes

the child to the possibility that the parent may be imprisoned. In re R.A.G., 545 S.W.3d 645,

650-52 (Tex.App.--El Paso 2017, no pet.).

       The evidence showed that Mother has a history of illegal drug use. Her criminal history

includes a felony conviction for an offense involving more than 200 grams of methamphetamine,

and she was placed on felony probation for that offense in December 2016. Despite being on

felony probation for this offense, Mother continued to use methamphetamine and marihuana as

evidenced by her positive drug tests in August 2017. In addition to creating a risk that that she

would be impaired by her drug usage, Mother’s conduct created a risk that her probation would

be revoked resulting in her incarceration. Mother also engaged in other criminal conduct while

on felony probation and while the termination case was pending. This conduct exposed the

children to the danger that Mother’s probation would be revoked and she would be incarcerated.



                                               -9-
Impairment or imprisonment would render Mother incapable of parenting. See In re A.A.M., 464
S.W.3d 421, 426 (Tex.App.--Houston [1st Dist.] 2015, no pet.). Further, the trial court could

reasonably conclude that Mother would continue to use illegal drugs and endanger the children’s

well-being in the future. See In re J.O.A., 283 S.W.3d at 346.

       There is also evidence that Mother began a romantic relationship with Jane, a registered

sex offender who had sexually assaulted one of Alice’s friends. While Mother claimed that the

relationship did not begin until sometime in 2018 and she ended the relationship with Jane after

the May 2018 court date, Mother posted a picture of herself with Jane on Facebook on July 20,

2018. Even though Mother testified that she ended the relationship with Jane prior to the

criminal trial which resulted in Jane’s conviction and incarceration, Mother attended the trial to

support her as a friend. Given the serious issues impacting the emotional well-being of both

children, Mother’s decision to have a relationship with Jane is another irresponsible choice

which endangered the children’s emotional well-being. Having considered the evidence in the

light most favorable to the trial court’s finding, we conclude that a reasonable fact finder could

have formed a firm belief or conviction that Mother engaged in a course of conduct endangering

to the children’s physical and emotional well-being under section 161.001(b)(1)(E). See In re

J.F.C., 96 S.W.3d at 266; In re K-A.B.M., 551 S.W.3d at 286-87; In re A.A.M., 464 S.W.3d at

426. Accordingly, we find that the evidence is legally sufficient to support the trial court’s

finding.

       In conducting the factual sufficiency review, we have considered the evidence

demonstrating that Mother has recently made improvements in her conduct, but those

improvements do not conclusively negate Mother’s history of drug usage, criminal conduct, and

irresponsible choices. See In re J.O.A., 283 S.W.3d at 346 (finding evidence factually sufficient



                                              - 10 -
to support finding under Section 161.001(b)(1)(E) even though parent’s conduct had improved;

parent’s improvement in conduct, especially of short-duration, did not conclusively negate the

probative value of a long history of drug use and irresponsible choices). Accordingly, we find

the evidence factually sufficient to support the trial court’s determination that Mother engaged in

a course of conduct which endangered the children’s physical and emotional well-being. Issue

Two is overruled. Having found the evidence sufficient to support termination under Section

161.001(b)(1)(E), it is unnecessary to address Issues One and Three.

                                 Best Interest - Legal Sufficiency

       In Issue Four, Mother challenges the legal and factual sufficiency of the evidence

supporting the best interest finding made under Section 161.001(b)(2) of the Family Code. A

determination of best interest necessitates a focus on the child, not the parent. See In the Interest

of B.C.S., 479 S.W.3d 918, 927 (Tex.App.--El Paso 2015, no pet.); In the Interest of R.F., 115
S.W.3d 804, 812 (Tex.App.--Dallas 2003, no pet.). There is a strong presumption that it is in the

child’s best interest to preserve the parent-child relationship. In re B.C.S., 479 S.W.3d at 927.

Several factors must be considered in our analysis of the best interest issue: the child’s desires;

the child’s emotional and physical needs now and in the future; the emotional and physical

danger to the child now and in the future; the parenting abilities of the individuals seeking

custody; the programs available to assist those individuals to promote the child’s best interest;

the plans for the child by those individuals or the agency seeking custody; the stability of the

home or proposed placement; the parent’s acts or omissions that may indicate that the existing

parent-child relationship is not a proper one; and any excuse for the parent’s acts or omissions.

Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976)(“the Holley factors”). We also must bear in




                                               - 11 -
mind that permanence is of paramount importance in considering a child’s present and future

needs. In re B.C.S., 479 S.W.3d at 927.

       We begin by examining the legal sufficiency of the evidence supporting the best interest

finding. The first factor is the desires of the children. It is undisputed that both children want to

return to Mother, and Alice testified at length regarding her feelings. Alice had previously told

the caseworkers that she did not want to return to Mother. When asked to explain her sudden

change of heart, Alice testified that her prior statements had been used unfairly against Mother.

She also indicated that she had changed her mind after watching Alex cry frequently because he

wanted to be with Mother. The trial could have concluded that Alice’s testimony was not based

on what she wanted for herself but was made out of sympathy for both Mother and Alex. This

factor is neutral. See In re M.C., 482 S.W.3d 675, 688-89 (Tex.App.--Texarkana 2016, pet.

denied)(factor neutral where evidence showed that one of the children wanted to return to parent

and there was no evidence regarding desires of other children).

       The next two factors are the children’s emotional and physical needs now and in the

future, and the emotional and physical danger to the children now and in the future. The need for

permanence is a paramount consideration for a child’s present and future physical and emotional

needs. In re R.A.G., 545 S.W.3d at 653; In re U.P., 105 S.W.3d at 230. Both children have

significant special needs which require a stable home and therapeutic treatment.       The children

also need a structured environment, constant supervision, and guidance. As discussed in Issue

Two, the evidence supports the trial court’s finding that Mother engaged in a course of conduct

which endangered the physical and emotional well-being of the children. A fact finder may infer

that past conduct endangering the well-being of a child may recur in the future if the child is

returned to the parent. In re R.A.G., 545 S.W.3d at 653; In re D.L.N., 958 S.W.2d 934, 934



                                               - 12 -
(Tex.App.--Waco 1997, pet. denied).         Based on the evidence, the trial court could have

determined that the second and third factors weigh heavily in support of the best interest finding.

       The fourth factor is the parenting abilities of the individuals seeking custody.          In

reviewing the parenting abilities of a parent, a fact finder can consider the parent’s past neglect

or past inability to meet the physical and emotional needs of the children. D.O. v. Texas

Department of Human Services, 851 S.W.2d 351, 356 (Tex.App.--Austin 1993, no writ),

disapproved of on other grounds by In re J.F.C., 96 S.W.3d 256 (Tex. 2002). The evidence

showed that Mother has poor parenting skills and she endangered the children through her drug

use and criminal conduct. During her testimony, Mother demonstrated an unawareness of the

children’s diagnoses and failure to grasp the significance of their needs. To her credit, Mother

completed most of her service plan requirements and moved out of Grandmother’s home which

had deplorable and unsanitary living conditions. As one of the CASA volunteers noted, Mother

had completed most of her services but she still had not matured to the level that she is able to

make appropriate decisions for the children.         Despite being on felony probation, Mother

continued to use illegal drugs, including methamphetamine, and commit criminal offenses. She

also chose to have a relationship with a registered sex offender who had sexually assaulted one

of Alice’s friends. It was the trial court’s task to weigh all of the evidence related to Mother’s

parenting skills and the court could have concluded that Mother’s history of drug use, criminal

conduct, and poor decision-making outweighed any improvement in her parenting skills. This

factor weighs heavily in favor of the best interest finding.

       The fifth factor examines the programs available to assist those individuals to promote

the child’s best interest. Mother began receiving Family Based Safety Services in March 2017 to

assist her with addressing the children’s needs following Alex’s sexual assault. During this time,



                                                - 13 -
Mother continued to use illegal drugs and they were living in extremely unsanitary conditions in

Grandmother’s home. After the children were removed, Mother completed her service plan

requirements except for anger management counseling. Mother did not make any effort to

complete the anger management counseling after her provider left the area. While Mother

participated in some of the programs available to her and showed some improvement, she

continued to commit criminal offenses and make poor decisions. This factor supports the best

interest finding.

        We will consider the sixth and seventh factors together. The sixth factor examines the

plans for the child by those individuals or the agency seeking custody. The seventh factor is the

stability of the home or proposed placement. The fact finder may compare the parent’s and the

Department’s plans for the children and determine whether the plans and expectations of each

party are realistic or weak and ill-defined. D.O., 851 S.W.2d at 356. Alice and Alex have

resided with a foster family since August of 2017 and had improved, particularly with regard to

their health and attitudes. The current foster family is unwilling to adopt the children. The

Department is continuing its efforts to find someone willing to adopt the children. During the

month before trial, Urbina had spoken with relatives of the children about adoption and had

mailed them the home study paper work.

        Mother testified that she wants the children returned to her. She intends to buy a home,

but if she is unable to do that, they would continue living in the two-bedroom house she is

renting. Mother added that the lease would be ending in October 2018, and she would go on a

month-to-month basis because she did not want to enter another one-year lease. Mother planned

to sleep in the living room and the children would have their own bedrooms.




                                             - 14 -
       The trial court could have determined that the foster home will continue to provide a

stable and structured home for the children whereas Mother’s plan to provide permanency and

stability is not realistic. The sixth and seventh factors weigh in favor of the best interest finding.

       The eighth factor is the parent’s acts or omissions that may indicate that the existing

parent-child relationship is not a proper one. The evidence showed that Mother endangered the

children by using illegal drugs while the children were in her care and she smoked marihuana

with her mother in the children’s presence. Mother also continued to commit criminal offenses

during the pendency of the case. Perhaps the most compelling evidence related to the eighth

factor is Mother’s decision to have a romantic relationship with a registered sex offender who

had sexually assaulted one of Alice’s friends. Mother made this decision while the termination

case was pending and knowing that Alice had attempted to commit suicide after learning that her

younger brother had been sexually assaulted by a family member. Based on this evidence, the

trial court could have found that the existing parent-child relationship between Mother and the

children is not a proper one.

       The ninth factor is whether there is any excuse for the parent’s acts or omissions.

Mother’s brief does not address this factor or offer any excuse for her conduct.

       After considering the evidence related to the Holley factors, the trial court could have

reached a firm conviction that even though the children desired to return to Mother and Mother

had shown some improvement in her stability and circumstances, Mother is likely to endanger

the children in the future by continuing to make inappropriate decisions, and Mother is unlikely

to be able to provide a structured and safe environment for the children or the kind of care that

they require. See In re C.P., No. 07-12-00545-CV, 2013 WL 2107176, at *3-4 (Tex.App.--

Amarillo May 10, 2013, no pet.)(mem.op.)(even though one child desired to return to mother and



                                                - 15 -
mother had shown improved stability, evidence was sufficient to support best interest finding

where children required medication and therapy, and evidence permitted the trial court to reach a

firm conclusion that mother was unlikely to be able to provide the kind of care the children

required). Consequently, we conclude that the evidence is both legally and factually sufficient to

support the trial court’s finding that termination of Mother’s parental rights is in the best interest

of both children. Issue Four is overruled. The order terminating Mother’s parental rights to the

children is affirmed.


March 1, 2019
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                - 16 -